Citation Nr: 1134720	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right thigh disability, to include as secondary to right knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PB) prior to April 11, 2008, and a rating in excess of 10 percent thereafter.  

4.  Entitlement to service connection for low back disability, to include as secondary to right knee disability.

5.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to right knee disability.  




REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case was subsequently transferred to the Roanoke, Virginia RO.

The Board notes that the Veteran initially requested a Board hearing at the Philadelphia RO and such hearing was scheduled for March 2010.  However, the Veteran subsequently canceled the hearing as he had already moved to Virginia.  Then in subsequent May 2011 correspondence, the Veteran's representative indicated that a hearing was not being requested in this matter.  Accordingly, the Board will proceed with adjudication of the Veteran's claims.

The issues of entitlement to service connection for low back disability and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The evidence does not show that the Veteran has any current chronic disability of the right thigh.  

2.  Limitation of flexion of the right knee has not been shown to be worse than 45 degrees and the limitation of extension of the right knee has not been shown to be abnormal for any sustained period.  Instability or recurrent subluxation of the right knee has not been objectively shown. 

3.  Prior to April 11, 2008, pseudofolliculitis barbae (PB) was not shown to be disfiguring or to result in scarring; was not shown to cover 5 percent or more of exposed areas or of the entire body; and was not shown to require systemic therapy or immunosuppressive drugs.   

4.  From April 11, 2008, pseudofolliculitis barbae (PB) was not shown to be disfiguring or to result in scarring; was not shown to cover 20 percent or more of exposed areas or of the entire body; and was not shown to require systemic therapy or immunosuppressive drugs.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right thigh disability, to include as secondary to right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, (2010).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes (Codes) 5003-5010, 5257, 5260, 5261 (2010).

3.  Prior to April 11, 2008, the criteria for an initial compensable rating for pseudofolliculitis barbae (PB) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (Code) 7813 (2010).

4.  From April 11, 2008, the criteria for a rating in excess of 10 percent for pseudofolliculitis barbae (PB) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.14-4. 4.118, DC 7814 (prior to August 3, 2002), Code 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in July 2007, June 2008, October 2008 and December 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a January 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required. 


II.  Factual Background

The Veteran's service treatment records do not show any complaints or medical findings of right thigh pathology.  

On October 2006 VA right knee examination, the examiner noted that he had reviewed the claims file.  He noted that the Veteran had hurt his right knee in service in July 1985 and was seen again for right knee problems in September 1987.  The Veteran had apparently jumped off a truck while stationed in Alaska and had sustained a right knee sprain.  He continued to have pain and in 1997 he had his mensiscus repaired.  This helped the pain somewhat but he still continued to experience it.  The pain was intermittent.  It was tight in nature and could vary from mild to severe.  The Veteran got stiffness and swelling intermittently and the knee would give way on him occasionally.  There was no locking.  

The Veteran took Tylenol and Ultram for pain but reported that it did not help.  He reported spontaneous flare-ups twice a year.  During these flare-ups his pain was severe.  During flare-up, the additional range of motion loss could not be estimated by the Veteran.  The Veteran did not use a cane but reported that he did have a brace.  He was not wearing the brace for the examination, however.  He noted that he would wear the brace when the knee flared-up.  

It was noted that the Veteran worked in the kitchen at the Coatesville VA Medical Center.  Standing and bending aggravated the right knee condition and he would feel increased tightness.  The Veteran reported that he was unable to play basketball or run due to his knee condition.  

Examination of the right knee showed no swelling, tenderness, weakness or atrophy.  The Veteran could walk one mile but at a slow pace and could stand for a few hours at a time.  Active range of motion was 74 degrees flexion with tight sensation in the right knee and extension to 0 degrees with no pain.  After repetitive motion three times, flexion was to 70 degrees with pain and extension was to 0 degrees.  There was decreased range of motion because of stiffness.  There was no objective evidence of instability of the right knee.  

An X-ray of the right knee showed minimal degenerative joint disease with functional disability.  It was the examiner's opinion that the right knee arthritis was more likely than not secondary to the Veteran's right knee injury and his right knee meniscal surgery.  

On October 2006 VA skin examination, it was noted that the Veteran was diagnosed with PB in service in February 1987 and was advised not to have a close shave.  The condition had started in 1985 during basic training when he started developing bumps and redness and purulent lesions over the face.  He was given a profile and he could not shave.  If he shaved, he would experience the lesions.  The last time he experienced the lesions was in 1993-1994 but since then he had avoided shaving.  The Veteran reported that he was not happy about not being able to shave.  

On examination, the Veteran did not have any skin lesions on the face.  There was no evidence of bumps, redness or purulent lesions.  The examiner noted that the course of the Veteran's skin condition depended on whether he shaved and that the last time he had had any skin lesions was in 1993-1994.  The examiner noted that the Veteran had had no treatment in the last 12 months and that because he had no current skin lesions, there was no percentage of his total body or exposed areas of the body affected by it.  There was also no scarring, acne or chloracne.  The examiner found that color photos were not indicated.  

In an October 2006 rating decision, the RO granted service connection for degenerative joint disease of the right knee and assigned a 10 percent rating effective May 26, 2006.  The RO also granted service connection for PB and assigned a noncompensable rating effective May 26, 2006.      

In his February 2007 notice of disagreement, the Veteran indicated that his right knee degenerative joint disease caused him to miss work and he was in pain five days out of seven on average.  He noted that he had very little flexibility and he was unable to bend down without losing his balance.  The pain in the knee was constant on many days.  Also, because of the degeneration of his knee, his ankles, upper thigh and lower back had become impaired.  

The Veteran also disagreed with the decision to assign a noncompensable rating for his PB.  He noted that he experienced bumps on his face with a discharge of puss when he had to shave and for this reason, he was forced to wear a beard.  

During a September 2007 VA examination, the examiner considered whether the Veteran had any current right thigh disability secondary to his right knee disability.  The Veteran was complaining of pain in the low back radiating to both upper thighs and legs, and to the ankles.  Physical examination showed significant limitation of motion of the spine in all directions.  Low back X-rays also showed degenerative disease of the lumbar spine with multilevel lumbar spondylosis.  The examiner found that it was less likely than not that the Veteran's degenerative joint disease of the right knee was causing his upper thigh condition.  Instead, the examiner found that the Veteran's upper thigh pain was radiating pain from the back.   

A March 2008 VA surgery clinic note shows that the Veteran was complaining of right knee pain.  He described the pain as throbbing and indicated that it bothered him off and on.  He was not using any assistive devices to help him walk.  

A March 2008 VA orthopedic surgery progress note shows that the Veteran was complaining of progressively worsening right knee pain.  He had been last seen in November 2007, at which time he had had been prescribed NSAIDs and a knee sleeve.  The Veteran continued to have medial knee pain and anterior knee pain when getting up from a seated position.  He did not use a cane or walking device.  He had not had any other therapies.  He was able to walk 2 to 3 blocks and then the pain would become unbearable.

Examination of the knee showed no gross deformities, effusion, warmth, or micro-motion pain.  The knee was mildly tender to palpation at the middle joint line, with mild crepitus.  There was no pain with patellar provocative maneuvers and Lachman's, posterior drawer and McMurray's tests were all negative.  Range of motion was from 0 to 95 degrees and was limited by pain.  A standing X-ray showed mild arthritic changes with medial joint space narrowing when compared to films from May 2006.  The assessment was right knee degenerative joint disease and right patellofemoral syndrome.  The Veteran indicated that he did not wish to have surgical intervention and wanted to continue with more conservative therapy.  

On April 2008 VA examination, the examiner indicated that the Veteran did not have any residuals of PB.  The Veteran's skin was smooth except for the stubble from his beard.   The examiner did indicate that the Veteran's right knee was quite disabling.  The Veteran wore a sleeve for the knee and also reported that he had been advised to have surgery for the knee but had thus far declined.  He was on course to wear a right knee brace but had yet to receive it.  The Veteran reported that the right knee was painful all the time and was not prone to flare-ups.  It worsened only on provocation and was easily made worse when he was off the knee for 30 minutes or so.  He could only walk two to three blocks on the level before the knee pain became so bothersome that he needed to stop, allowing the pain to resolve enough for him to resume walking.  Plain films were interpreted as showing medial joint space narrowing indicating posttraumatic osteoarthritic change radiographically.

The Veteran had worked as a warehouseman for many years but was recently let go because he reportedly was unable to do the job and was medically absent a lot so that he was currently unemployed, and his unemployment reportedly stemmed from his compensable right knee disorder.  The examiner indicated that he had advised the Veteran to make a claim for Vocational Rehabilitation benefits based on his right knee disorder as he clearly could no longer work at the kinds of work for which he had had experience because of this disorder.  

On examination, the Veteran walked with a limp but without any assistive device and the right knee was mildly swollen and demonstrated no laxity (no buckling history).  The right knee demonstrated impaired motion with extension to 40 degrees and flexion to 45 degrees.  Beyond these points the Veteran experienced discomfort.  He was capable of three slow repeats of the painless range of motion and on such repetitive motion, the aforementioned range of motion of the right knee was not additionally limited by pain, fatigue, weakness and/or lack of endurance.  The diagnoses were no found residuals of PB and posttraumatic osteoarthritis of the right knee.  

On January 2009 VA skin examination, the examiner noted that the Veteran was given a medical profile during service for PB.  His symptoms were pruritus, burning, pain and tenderness.  The disease had remained constant over time.  The treatment had been clipping every few days, antibiotic ointment two to three times per month and a moisturizer daily.  The percentage of exposed area affected was 20 percent and the percentage of his entire body affected was 10 percent.  Scar and/or disfigurement were not noted.  Acne and/or chloracne was not present.  No further diagnostic or clinical tests were indicated.  Color photographs for disfigurement of the head, face and/or neck were not indicated.  Examination revealed a very light beard with scattered minor small pocks.  The diagnosis was pseudofolliculitis barbae.  

With regard to core questions, the diagnosis was stated precisely and was justified.  The Veteran worked in customer service.  The Veteran reported that this condition did affect work in that at times he was unable to obtain work because his employers required him to be clean shaven despite explanations from the Veteran regarding his condition.  Activities of daily living were otherwise unaffected.  

On January 2009 VA orthopedic examination, the Veteran reported that he was laid off on New Year's Eve.  He had been working as a lab technician evaluating shingles for the Shingle Company.  The Veteran reported that he had been given a knee brace; however, he was not wearing it at the time of the examination.  When asked why, he indicated that he had traveled to the examination from his home in Pottstown and that this was a three hour ride, making it very difficult for him to have the knee brace in place for that length of time while sitting.  

The Veteran did have X-rays done on March 12, 2008, which showed moderate to severe degenerative change with narrowing of the joint space medially so the examiner indicated that there was documented degenerative joint disease of the right knee.  Also the examiner noted that the Veteran did have a medial meniscectomy in 1999.  

The Veteran reported that he experienced pain in the knee five of seven days a week.  Other than the brace, the Veteran used no assistive device for the right knee.  The Veteran had no occupation so there was no affect on his current occupation from the knee; however, when he was working, there was no affect on his occupation because he was able to balance sitting and standing so that he minimized the right knee discomfort.  There was an affect on his activities of daily living because he had to take his time going up and down the steps in his home.  

Otherwise, he had increased knee pain.  He also minimized taking the stairs to minimize the knee pain.  He could only sit for approximately 15 minutes before the knee pain caused him to stand up and stretch his knee and sitting for more than 20 minutes caused him to stand in order to get knee pain relief.  He could only walk for perhaps 15 minutes because walking more than this caused increased knee pain and he was unable to tolerate this increased level of pain and still walk.  He stated that he took Ibuprofen; however, when the examiner checked the Veteran's list of active medicines, he found no active pain medicine.  He stated that he was given a bottle of Ibuprofen previously and he had been slowly using this up.

Physical examination showed that the Veteran walked with an antalgic gait because of pain in the right knee.  There was no assistive device present.  The range of motion of the right knee was 0 degrees extension to 90 degrees flexion.  At 90 degrees flexion, the Veteran complained of pain and was unable to further flex the right knee.  After repetitive use times three the range of motion was 0 to 80 degrees and the Veteran complained of pain and was unable to further flex the right knee.  Therefore, after repetitive use, range of motion was further decreased because of pain but not due to fatigue, weakness or lack of endurance.  The examination showed a small effusion of the right knee.  There was no evidence of inflammation of the knee and there was minimal joint line and patellar tenderness to palpation.  There was no demonstrable instability of the knee and Lachman's and McMurray's tests were negative.  The diagnoses were degenerative joint disease of the right knee and status post medial meniscectomy of the right knee.  With regard to core indicators the diagnosis was stated precisely and was justified.  

In a November 2009 rating decision, the RO increased the rating for PB to 10% effective April 11, 2008 based on the January 2009 finding that 10 percent of the entire body was affected by PB.

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings beyond that which have already been assigned are not warranted here, as the degree of impairment due to the Veteran's left knee disability and PB has not shown any additional variation during the appeal period other than that which is already reflected in the existing ratings.   

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Service Connection for Right Thigh Disability

In the instant case, despite the Veteran's apparent assertion, there is no medical evidence of record indicating that the Veteran has been diagnosed with any chronic thigh disability.  Instead, during the September 2007 VA examination, the VA examiner affirmatively found, after a comprehensive evaluation, that the Veteran's right upper thigh problem constituted pain due to his low back disability.  There is no medical evidence to the contrary.  Additionally, although the Veteran appears to assert that he has a current right thigh disability, which is caused by his service connected right knee disability, given the VA examiner's specific finding and the lack of any other medical evidence tending to indicate that the Veteran has any current, chronic underlying disability of the thigh, the Board finds that the weight of the evidence is against the existence of such current disability.  

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for right thigh disability must be denied because the first essential criterion for a grant of service connection-the existence of a current right thigh disability- has not been met.  

B.  Initial Rating in excess of 10 percent for right knee disability

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40 (2010).   To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Knee disabilities manifested by limitation of flexion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Code 5260 (2010).  A 10 percent rating is warranted for limitation of flexion to 45 degrees.  A 20 percent rating is warranted for limitation of flexion to 30 degrees, and a 30 percent rating is warranted for limitation of flexion to 15 degrees.  Id. 

Under Code 5261, limitation of extension is rated 0 percent, when to 5 degrees; 10 percent, when to 10 degrees; 20 percent when to 15 degrees; 30 percent, when to 20 degrees; 40 percent, when to 30 degrees; and 50 percent, when to 45 degrees.  38 C.F.R. § 4.71a.  (The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.).

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010). If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Knee disabilities manifested by recurrent subluxation and lateral instability are evaluated in accordance with the criteria set forth at 38 C.F.R. § 4.71a, Code 5257.  Ratings of 10, 20, and 30 percent, respectively, are warranted for slight, moderate, and severe recurrent subluxation or lateral instability. Id.

Knee disabilities may also be rated under Codes 5256, 5258, 5259, 5262, and 5263 (2009).  Under Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability. If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned. Finally, Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).

In the instant case, the evidence does not show a basis for assigning a rating in excess of 10 percent for limitation of flexion of the knee.  Notably, flexion was found to be to 74 degrees during the October 2006 VA examination, to 45 degrees during the April 2008 VA examination and to 90 degrees during the January 2009 VA examination.  Thus, limitation of flexion of the knee has never been shown to be to 30 degrees or less and a rating in excess of 10 percent under Code 5260 is not warranted.  

Considering Code 5261, the October 2006 VA examination and January 2009 VA examination both showed normal extension of the right knee to 0 degrees.  Also, although the April 2008 VA examiner did find that the Veteran had "impaired" extension due to pain beginning at 40 degrees, he did not actually determine what the Veteran's full level of extension was.  Also, given that the findings of record for the Veteran's knee extension before (in October 2006), after (in January 2009) and nearly contemporaneous to April 11, 2008 (in March 2008) were entirely normal, with no pain on extension noted, the Board does not find a basis for concluding that the Veteran's limitation of extension shown on the April 2008 VA examination was present for any sustained period of time.  In this regard, there are no medical records associated with the claims file indicating any chronic problem with right knee extension.  Thus, given this isolated finding, combined with the other entirely normal findings, there is no basis for assigning a compensable rating under Code 5261 for limitation of extension.

Considering Code 5257, the record does not contain any objective findings indicative of right knee instability or recurrent subluxation.  Similarly, the January 2009 VA examiner found that there was no demonstrable instability of the knee and the April 2008 VA examiner found that the right knee demonstrated no laxity (no buckling history).  Additionally, there are no medical findings indicating recurrent subluxation of the knee.  Further, although the Veteran did report during the October 2006 VA examination that the knee would give way on him occasionally, given that the objective examinations of record, including the October 2006 VA examination, do not show any objective findings of instability or subluxation, the weight of the evidence is against assignment of a compensable rating under Code 5257 for such symptomatology.

Considering arthritis under Code 5010/5003, the Board notes that the Veteran's limitation of flexion has already been assigned a compensable rating under Code 5260 so a separate rating for arthritis with painful flexion is not warranted. Also, in regard to extension, once again, although the Veteran was found to have limitation of extension due to pain during the April 2008 VA examination, extensions was found to be normal and pain free during the October 2006 and January 2009 VA examination and during the Veteran's March 2008 VA orthopedic visit.  Thus, as noted above, the painful extension found in April 2008 was not shown to have lasted for any sustained period of time and thus does not provide a basis for assignment of a compensable rating under Codes 5010/5003. 

Considering other potentially applicable rating codes, the Board notes that ankylosis, impairment of the tibia or fibula and genu recurvatum are not shown.  38 C.F.R. § 4.71a, Codes 5256, 5262, 5263.  Also, although the Veteran has had semilunar cartilage removed (i.e. meniscectomy), assignment of a compensable rating under Code 5259, would constitute pyramiding, given that the Veteran is already assigned a 10 percent rating for painful flexion of the knee.  38 C.F.R. § 4.14, 4.71a, Codes 5258, 5259.     
 
Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, although the Veteran has been shown to have pain on flexion, even after repetitive motion such flexion was not limited to less than 45 degrees.  Also, as discussed above, although the Veteran was found to have painful extension in April 2008, such extension was not demonstrated for any sustained period of time, with non-painful normal extension shown in October 2006 March 2008 and January 2009.  Further, the Veteran is not shown to have additional limitations due to fatigue, weakness, incoordination or lack of endurance.  Accordingly, there is no basis for assigning any higher rating for the Veteran's right knee disability on the basis of functional loss.  

C.  Pseudofolliculitis Barbae (PB)

As noted above, the Veteran's PB has been rated as noncompensable prior to April 11, 2008 and has been rated as 10 percent disabling from April 11, 2008.  The PB is currently rated under 38 C.F.R. § 4.118, Code 7813 for dermatophytosis. Under this Code, tinea barbae is rated as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805); or dermatitis (7806); dependent on the dominant disability.  In the instant case, as there is no evidence of scarring or disfigurement but evidence of skin irritation (at least during a portion of the rating period), the PB is appropriately rated as dermatitis. 

Under Code 7806, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. 38 C.F.R. § 4.118, Code 7806.

In the instant case, prior to April 11, 2008, there is no evidence that the Veteran's PB covered at least 5 percent of the entire body or exposed areas.  To the contrary, the October 2006 VA examiner specifically found that because the Veteran had no current skin lesions, there was no percentage of his total body or exposed areas affected by PB.  Also, there is no other evidence of active PB covering more than 5 percent of the body or exposed areas prior to April 11, 2008.  The Veteran did report in February 2007 that he would experience bumps on his face with a discharge of puss if he had to shave, but simply not being able to shave, or reporting what would happen if he did shave does not demonstrate that 5 percent or more of his body or of his exposed areas are affected by PB.  Additionally, there is no evidence that the Veteran was taking corticosteroids or immunosuppressive drugs for PB.  Accordingly, prior to April 11, 2008, a compensable rating for PB is not warranted.  Id.  

From April 11, 2008, there is no evidence indicating that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected by PB.  To the contrary, the January 2009 VA examiner specifically found that the percentage of exposed areas affected was 20 percent and the percentage of the entire body affected was 10 percent and the previous April 11, 2008 VA examiner did not find that the Veteran had any residuals of PB.  Nor is there any other evidence of record tending to indicate that more than 20 percent of exposed areas or the entire body is affected by PB.  Additionally, there is no evidence tending to indicate that the Veteran has any systemic therapy for PB such as corticosteroids or other immunosuppressive drugs.  Accordingly, from April 11, 2008 a rating in excess of 10 percent for PB is not warranted.  Id.  

D.  Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for right knee disability or PB for any time frame with the appeal period.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for right thigh disability, to include as secondary to right knee disability, is denied. 

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 

An initial compensable rating for pseudofolliculitis barbae (PB) prior to April 11, 2008, and in excess of 10 percent thereafter, is denied.  


REMAND

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).   A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

On September 2007 VA examination, it was noted that the Veteran was claiming service connection for his low back and right ankle as secondary to his right knee disability.   The examiner found that it was less likely than not that the Veteran's right knee degenerative joint disease was causing either degenerative disc disease of the lumbar spine with spondylosis or any ankle disability.  The Board notes, however, that the examiner did not address whether the right knee disability might be aggravating the low back disability or any ankle disability.  

Additionally,  in an October 2009 request for Vocational Rehabilitation services, a VA physician indicated that the Veteran's knee pains restricted his mobility and were affecting his right ankle and lumbosacral spine.  This finding, although non-specific at least suggests that the Veteran's right knee disability could be aggravating his low back disability and a right ankle disability (assuming such disability is present).  Consequently, the Board finds that a new VA examination is necessary, which specifically addresses the likelihood that the Veteran's right knee disability has caused or aggravated any current low back or ankle disability.  Additionally, the examiner should also address the likelihood that any current low back or ankle disability is directly related to service.  

Prior to arranging for the examination, the RO/AMC should obtain any outstanding VA treatment records for low back disability and ankle disability from September 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding VA treatment records for low back disability and ankle disability from
      September 2008 to the present.
      
2.  The RO should arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current low back disability and of any current bilateral ankle disability.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should specifically comment on whether any current ankle disability is present.  If any ankle disability is identified, the examiner should provide a medical opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) directly related to the Veteran's military service and/or whether it is at least as likely as not (i.e. a 50% chance or greater) that such disability has been caused or aggravated (permanently made worse) by the Veteran's service connected right knee disability.  

The examiner should also specify any diagnoses applicable to the Veteran's low back disability and should indicate whether any associated impairment of the lower extremities, to include radiculopathy, is present.  The examiner should then provide a medical opinion as to whether any current lumbar spine disability is at least as likely as not (i.e. a 50% chance or greater) directly related to the Veteran's military service and/or whether it is at least as likely as not (i.e. a 50% chance or greater) that such disability has been caused or aggravated (permanently made worse) by the Veteran's service connected right knee disability.  
  
The examiner should explain the rationale for all opinions given.


3.  The RO should then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental SOC and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


